The majority opinion in Investors REIT One v. Jacobs (1989),46 Ohio St. 3d 176, mandates concurrence with the majority's decision in this case.  However, the dissenting opinion of Justice Sweeney inInvestors REIT is more compelling and would lead to a more equitable rule of law in accountant malpractice cases.
Treating one group (here, accountants) more favorably than other groups (physicians, attorneys, etc.) makes no sense and is against the equal protection provision of the Fourteenth Amendment, United States Constitution, and Article I, Section 2 of the Ohio Constitution.
The "court's essential role [is] in ensuring that cases be decided both fairly and equitably." Sweeney dissent, Investors REIT, supra, at 183. Unfortunately, this court is not in a position where it can redress this inequity because of Investors REIT.  Such redress can only come from a reconsideration of this statute of limitation issue by the Ohio Supreme Court or statutory modification by the Ohio Legislature.  Both such actions are strongly urged.
________________________________________ JUDGE DIANE V. GRENDELL *Page 589